Title: From George Washington to Jonathan Boucher, 23 May 1772
From: Washington, George
To: Boucher, Jonathan



[Mount Vernon] May 23d [1772]

The foregoing Letter was designed to go by Jack Custis, who intended, as he said, but afterwards altered his Mind; to take the benefit of a Ball at Alexandria on Thursday Evening, in his own home the next day. In the interim, Joe brought me your favour of the 21st, forbidding us any longer to hope for the pleasure of Govr Eden & Lady’s Company; which we had been flattering ourselves with the honour of, for severl days; & which, I now beg the favour of you to assure them we regret; at the sametime, I am further to ask you to appologize to Mr Eden for my not paying my respects to him at Mr Digge’s; which I fully intended to do, but falling under Mr Peale’s hands that morning in a regular Rot⟨mutilated⟩t me so long, knowing that it w⟨mutilated⟩e of asking that I had not ti⟨mutilated⟩ore Dinner; & the Govr you wrote me was to set out for Mr Rozers after it. Be pleased to assure Mr & Mrs Eden, which you may do with great truth, that Mrs Washington & myself shall think ourselves very happy in seeing them at Mount Vernon whenever they can make it convenient to give us the honour of their Company.
I find upon enquiry that, it will not be in my power to supply you and Mr Calvert with the Weathers you want; the Rot, or some other distemper among my sheep swept off near an hundred, in the space of a Month, this Spring for me. I am much obliged to Mr Gallaway for the Claret, and as I have no immediate use for it (having a Box or two by me) I must trouble

Mr Digges for House Room for it till I return from my trip upwards. I am Dr Sir Yr Most Obedt

Go: Washington

